1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ALONZO RAYSHAWN PERKINS,                       )   Case No.: 1:18-cv-00501-SAB (PC)
                                                    )
12                  Plaintiff,                      )   ORDER VACATING DECEMBER 4, 2018
                                                    )   SETTLEMENT CONFERENCE, VACATING
13          v.                                          WRIT OF HABEAS CORPUS AD
                                                    )   TESTIFICANDUM, AND RE-SCHEDULING
14                                                  )   SETTLEMENT CONFERENCE FOR FEBRUARY
     A. MARTINEZ, et al.,
                                                    )   14, 2019, AND DIRECTING CLERK OF COURT
15                  Defendants.                     )   TO SERVE COPY OF THIS ORDER ON
                                                    )   LITIGATION COORDINATOR AT CALIFORNIA
16                                                  )   STATE PRISON, CORCORAN
                                                    )
17                                                  )   [ECF Nos. 18, 20, 24]
                                                    )
18
19          Plaintiff Alonzo Rayshawn Perkins is appearing pro se and in forma pauperis in this civil rights

20   action pursuant to 42 U.S.C. § 1983.
21          On October 12, 2018, the Court issued an order referring this case to the Court’s Alternative
22   Dispute Resolution Program, set the case for a settlement conference on December 4, 2018, before
23   Magistrate Judge Barbara A. McAuliffe, and stayed the case for ninety days. (ECF No. 25.) The
24   Court advised defense counsel that counsel could opt-out of the settlement conference with thirty days.
25          On November 9, 2018, defense counsel filed a request to reset the settlement conference for

26   ninety days. (ECF No. 24.) Defense counsel, Allison M. Low, indicates that she recently received

27   reassignment of this case and has not had the opportunity to review the substantive case evaluation

28

                                                        1
1    already completed nor determine what more must be done to be prepared to discuss the claims,

2    defenses, and damages at a settlement conference. (Declaration of Allison M. Low ¶ 4.)

3              Based on the showing of good cause, the Court will vacate the December 4, 2018, settlement

4    conference and reschedule the conference for February 14, 2019, at 9:30 a.m. before Magistrate

5    Judge Barbara A. McAuliffe, and stay the case for 120 days. The Court will issue the necessary

6    transportation writ in due course.

7              Accordingly, it is HEREBY ORDERED that:

8              1.      The settlement conference set for December 4, 2018, is VACATED;

9              2.      The writ of habeas corpus ad testificandum is VACATED;

10             3.      This case is STAYED for 120 days to allow the parties an opportunity to settle their

11   dispute before the discovery process begins;

12             4.      The settlement conference is rescheduled for February 14, 2019, at 9:30 a.m. before

13   Magistrate Judge Barbara A. McAuliffe, in Courtroom 8 (BAM) at the United States Courthouse

14   located at 2500 Tulare Street, Fresno, California;

15             5.      The parties shall provide a confidential statement on or before February 7, 2019, as set

16   forth in the Court’s October 12, 2018, order;

17             6.      If defense counsel wishes to “opt-out” of this settlement, counsel must do so within

18   sixty (60) days of this order by filing a “Notice of Opt-Out and Request to Vacate Settlement

19   Conference”; and

20             7.      All other provisions of the Court’s October 12, 2018, order remain in full force and

21   effect.

22
23   IT IS SO ORDERED.
24   Dated:         November 14, 2018
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           2
